Exhibit 10.2

FIFTH AMENDMENT TO PROMISSORY NOTE

(SIXTH DISBURSEMENT)

Loan No. 194552

$45,200,000

This Fifth Amendment to Promissory Note (the “Fifth Amendment”) is made and
entered into as of December         , 2013, by and among WEST BEACH STREET
WATSONVILLE, LLC, a California limited liability company (“WBSW”), WEST
             GONZALES ROAD OXNARD, LLC, a California limited liability company
(“WGRO”), DALTON LANE WATSONVILLE, LLC, a California limited liability company
(“DLW”), KEYSVILLE ROAD PLANT CITY, LLC, a Florida limited liability company
(“KRPC”), COLDING LOOP ROAD WIMAUMA, LLC, a Florida limited liability company
(“CLRW”), TRAPNELL ROAD PLANT CITY, LLC, a Florida limited liability company
(“TRPC”). 38TH AVENUE COVERT MICHIGAN, LLC, a Delaware limited liability company
(“38ACM”), and SEQUOIA STREET BROOKS, LLC a Delaware limited liability company
(“SSB”) (hereafter referred to collectively, jointly and severally as
“Borrower”), and METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(hereafter referred to as “Lender”).

This Fifth Amendment is made with respect to the following facts and
circumstances.

A. Lender extended a loan to WBSW, WGRO, DLW, KRPC, CLRW and TRPC in the
aggregate principal amount not to exceed $45,200,000 (the “Loan”) to be advanced
in multiple disbursements in accordance with the terms of the Loan Agreement
dated December, 30, 2010, as amended by that certain First Amendment to Loan
Agreement dated February 3, 2011, as further amended by that certain Second
Amendment to Loan Agreement dated July 5, 2011, as further amended by that
certain Third Amendment to Loan Agreement dated December 15, 2011, as further
amended by that certain Fourth Amendment to Loan Agreement dated April 3, 2012,
as further amended by that certain Fifth Amendment to Loan Agreement dated
May 23, 2012, as further amended by that certain Sixth Amendment to Loan
Agreement dated September 5, 2012, as further amended by that certain Seventh
Amendment to Loan Agreement dated December 14, 2012, and as further amended by
that certain Eight Amendment to Loan Agreement executed between Borrower and
Lender as of even date herewith (collectively, and as may be further amended
from time to time, the “Loan Agreement”). The Loan is evidenced by that certain
Promissory Note dated December 30, 2010 in the original principal amount of up
to $45,200,000, as amended by that certain First Amendment to Promissory Note
dated February 3, 2011, as further amended by that certain Second Amendment to
Promissory Note dated July 5, 2011, as further amended by that certain Third
Amendment to Promissory Note dated April 3, 2012, as further amended by that
certain Fourth Amendment to Promissory Note dated September 5, 2012 executed by
WBSW, WGRO, DLW, KRPC, CLRW and TRPC and payable to the order of Lender
(collectively, the “Note”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Note.

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -1-   



--------------------------------------------------------------------------------

B. Subject to the terms of the Loan Agreement, WBSW, WGRO, DLW, KRPC CLRW and
TRPC have requested the advance of an Additional Disbursement of the Loan in the
principal amount of $13,565,000.00, as the final disbursement thereunder (the
“Final Disbursement”), the proceeds of which will be used to acquire property to
be owned by 38ACM and SSB, affiliates of WBSW, WGRO, DLW, KRPC, CLRW and TRPC. A
condition to the Final Disbursement is the assumption by 38ACM and SSB, on a
joint and several basis, of the obligations under the Loan and evidenced by the
Note, and the addition of certain real and other property owned by 38ACM and SSB
situated in Van Buren County, Michigan (the “Van Buren Property”) and Marion
County, Oregon (the “Marion Property”) as security for the Loan.

C. In order to induce Lender to advance the Final Disbursement, Borrower and
Lender have agreed to amend the Note as more particularly provided herein.

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

1. Validity of Loan. Borrower acknowledges for the benefit of Lender that the
Note and the Loan Documents executed in connection therewith are valid and
binding obligations enforceable in accordance with their terms and that Borrower
has no offset or defense against the indebtedness evidenced by the Note or the
obligations set forth in the Loan Documents. Borrower further acknowledges that,
as of the date of this Fifth Amendment, and after giving effect to the Final
Disbursement the outstanding principal balance of the Note is $31,635,000.00.

2. Assumption. 38ACM and SSB hereby assume and agree to perform, on a joint and
several basis, all of the obligations under the Loan, as evidenced by the Note
and the other Loan Documents, as modified or amended from time. All references
in the Note to the “Borrower” are hereby amended to mean collectively, jointly
and severally WBSW, WGRO, DLW, KRPC, CLRW, TRPC, 38ACM and SSB.

3. Disbursement and Payment. The Final Disbursement will be advanced to Borrower
in accordance with the Loan Agreement and the other Loan Documents as of the
date hereof and will be subject in all respects to the interest, payment and
other terms set forth in the Note, as amended hereby.

4. Adjustment of Interest Rate. On the date of disbursement of the Final
Disbursement, Borrower acknowledges and agrees that, in accordance with the
Note, the interest rate thereunder as adjusted shall remain at three and 50/100
percent (3.50%) per annum.

5. Security. Section 5 of the Note is hereby deleted in its entirety and
replaced by the following provision:

“This Note is secured by (i) that certain Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated December 30, 2010
executed by WBSW, as Trustor, for the benefit of Lender, as Beneficiary, and
encumbering certain property in Santa Cruz County, California, as amended from
time to time (the “Santa Cruz

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -2-   



--------------------------------------------------------------------------------

Deed of Trust”); (ii) that certain Deed of Trust, Security Agreement, Assignment
of Rents and Leases and Fixture Filing dated February 3, 2011 executed by WRGO,
as Trustor, for the benefit of Lender, as Beneficiary, and encumbering certain
property in Ventura County, California, as amended from time to time (the
“Ventura Deed of Trust”); (iii) that certain Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated July 5, 2011 executed by
DLW, as Trustor, for the benefit of Lender, as Beneficiary, and encumbering
certain property in Santa Cruz County, California, as amended from time to time
(the “Dalton Deed of Trust”); (iv) that certain Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated April 3, 2012 executed
by KRPC, as Mortgagor, for the benefit of Lender, as Mortgagee, and encumbering
certain property in Hillsborough County, Florida, as amended from time to time
(the “Keysville Mortgage”); (v) that certain Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated September 5, 2012
executed by CLRW, as Mortgagor, for the benefit of Lender, as Mortgagee, and
encumbering certain property in Hillsborough County, Florida, as amended from
time to time (the “Colding Loop Mortgage”); (vi) that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing dated September 5,
2012 executed by TRPC, as Mortgagor, for the benefit of Lender, as Mortgagee,
and encumbering certain property in Hillsborough County, Florida, as amended
from time to time (the “Trapnell Mortgage”); (vii) that certain Mortgage,
Security Agreement, Assignment or Rents and Leases and Fixture Filing dated of
even date herewith executed by 38ACM as Mortgagor, for the benefit of Lender, as
Mortgagee, and encumbering certain property in Van Buren County, Michigan, as
amended from time to time (the “Van Buren Mortgage”); and (viii) that certain
Trust Deed, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated of even date herewith executed by SSB, as Trustor, for the benefit
of Lender, as Beneficiary, and encumbering certain property in Marion County,
Oregon, as amended from time to time (the “Marion Trust Deed”) (collectively,
the “Deeds of Trust”). In the event any of the property encumbered by the Deeds
of Trust (collectively, the “Property”) or any portion thereof or any interest
therein is sold or conveyed or becomes subject to an agreement to sell or
convey, other than transfers expressly permitted in the Loan Documents, prior to
the time the indebtedness owing on this Note shall have been paid in full, then
in any and all such events the entire indebtedness owing on this Note shall, at
the sole option of Lender, become due and payable together with the Prepayment
Premium. It is agreed that there shall be no additional liens or deeds of trust
on the Property (other than as expressly permitted in the Loan Documents),
without the prior written consent of the Lender.”

All references in the Note to the “Deed of Trust” are hereby amended to mean the
Deeds of Trust as defined above.

6. Prepayment. Borrower shall have no right or privilege to prepay all or any
portion of the Note, as amended hereby except as set forth in Section 3 of the
Note. BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA
CIVIL CODE SECTION 2954.10 TO PREPAY THE NOTE, AS AMENDED, IN WHOLE OR IN PART,
WITHOUT FEE OR PENALTY, UPON ACCELERATION OF THE MATURITY

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -3-   



--------------------------------------------------------------------------------

DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF THE
NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS
NOTE BY THE HOLDER THEREOF ON ACCOUNT OF ANY DEFAULT BY ANY BORROWER UNDER ANY
LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR
DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THE DEEDS OF TRUST, THEN
BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE PREPAYMENT PREMIUM SPECIFIED
IN SECTION 3.2 (IF APPLICABLE) OF THE NOTE. BY INITIALING THIS PROVISION IN THE
SPACE PROVIDED BELOW, BORROWER AGREES THAT LENDER’S AGREEMENT TO MAKE THE LOAN
AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THE NOTE, AS AMENDED HEREBY
CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT. INITIALS OF
AUTHORIZED SIGNATORY OF BORROWER: DG    DG    DG    DG    DG    DG    DG    DG

7. Reaffirmation. The terms of this Fifth Amendment shall be effective for all
purposes on the date hereof. Except as expressly set forth herein, the Note
shall remain unmodified and in full force and effect. Borrower hereby reaffirms
for the benefit of Lender, and any holder of the Note, each and every of the
terms and provisions of the Note as originally set forth therein.

8. Counterparts. This Fifth Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which, when combined, shall
constitute one and the same instrument.

9. Governing Law. This Amendment shall be governed under the laws of the State
of California.

[Signatures Follow on Next Page.]

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -4-   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Fifth Amendment to be
effective as of the date first written above.

 

  

“Borrower”

 

WEST BEACH STREET WATSONVILLE, LLC,

a California limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

  

WEST GONZALES ROAD OXNARD, LLC,

a California limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -5-   



--------------------------------------------------------------------------------

  

DALTON LANE WATSONVILLE, LLC,

a California limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

  

KEYSVILLE ROAD PLANT CITY, LLC,

a Florida limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -6-   



--------------------------------------------------------------------------------

  

COLDING LOOP ROAD WIMAUMA, LLC,

a Florida limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

  

TRAPNELL ROAD PLANT CITY, LLC,

a Florida limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -7-   



--------------------------------------------------------------------------------

  

38TH AVENUE COVERT MICHIGAN, LLC,

a Delaware limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

  

SEQUOIA STREET BROOKS, LLC,

a Delaware limited liability company

   By:   

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

      By:   

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

         By:   

Gladstone Land Corporation,

a Maryland corporation,

its Manager

            By:   

/s/ David Gladstone

              

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -8-   



--------------------------------------------------------------------------------

“Lender”

 

METROPOLITAN LIFE INSURANCE

COMPANY, a New York corporation

By:   /s/ Tom Bozzo   Printed Name: Tom Bozzo   Title: Director

 

Van Buren/Marion

Loan No. 194552

75135040.1 0053564-00020

   -9-   